--------------------------------------------------------------------------------

Exhibit 10.10
 
 AMENDMENT NO. 1
TO
CONVERTIBLE PROMISSORY NOTE


This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of November 19, 2012, by EPAZZ, INC., an Illinois corporation (the
“Maker”); and ASHER ENTERPRISES, INC., a Delaware corporation, or its assigns
("Holder") to amend the Convertible Promissory Note dated  October 16, 2012 (the
"Note").


The Maker and the Holder desire to amend the Note and further agree as follows:


1.           Capitalized Terms.  Except as expressly provided in this Amendment,
all capitalized terms used in this Amendment have meanings ascribed to them in
the Note and those definitions are incorporated by reference into this Note.


2.           Section 1.1 of the Note shall be deleted and the following shall be
substituted therefor:
 
“Conversion Right.  The Holder shall have the right from time to time, and at
any time on or prior to the later of (i) the Maturity Date and (ii) the date of
payment of the Default Amount (as defined in Article III) pursuant to Section
1.6(a) or Article III, each in respect of the remaining outstanding principal
amount of this Note to convert all or any part of the outstanding and unpaid
principal amount of this Note into fully paid and non- assessable shares of
Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the conversion price  (the
“Conversion Price”) determined as provided herein (a “Conversion”); provided,
however, that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Borrower
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock.  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder.  The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the “Notice of Conversion”), delivered to the Borrower by the Holder
in accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile (or by other means resulting in, or reasonably expected
to result in, notice) to the Borrower before 6:00 p.m., New York, New York time
on such conversion date (the “Conversion Date”).  The term “Conversion Amount”
means, with respect to any conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such conversion plus (2) at the
Borrower’s option, accrued and unpaid interest, if any, on such principal amount
at the interest rates provided in this Note to the Conversion Date, provided,
however, that the Company shall have the right to pay any or all interest in
cash plus (3) at the Borrower’s option, Default Interest, if any, on the amounts
referred to in the immediately preceding clauses (1) and/or (2) plus (4) at the
Holder’s option, any amounts owed to the Holder pursuant to Sections 1.3 and
1.4(g) hereof


 
1

--------------------------------------------------------------------------------

 


3.      Section 1.2(a) of the Note shall be deleted and the following shall be
substituted therefor:


Calculation of Conversion Price.  The Conversion Price shall be the greater of:
(i) the Variable Conversion Price (as defined herein) and (ii) the Fixed
Conversion Price (as defined herein) (subject, in each case, to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events).  The "Variable Conversion
Price" shall mean 41% multiplied by the Market Price (as defined herein)
(representing a discount rate of 59%).  “Market Price” means the average of the
lowest three (3) Trading Prices (as defined below) for the Common Stock during
the ninety (90) Trading Day period ending on the latest complete Trading Day
prior to the Conversion Date.  “Trading Price” means, for any security as of any
date, the closing bid price on the Over-the-Counter Bulletin Board, or
applicable trading market (the “OTCBB”) as reported by a reliable reporting
service (“Reporting Service”) designated by the Holder (i.e. Bloomberg) or, if
the OTCBB is not the principal trading market for such security, the closing bid
price of such security on the principal securities exchange or trading market
where such security is listed or traded or, if no closing bid price of such
security is available in any of the foregoing manners, the average of the
closing bid prices of any market makers for such security that are listed in the
“pink sheets” by the National Quotation Bureau, Inc.  If the Trading Price
cannot be calculated for such security on such date in the manner provided
above, the Trading Price shall be the fair market value as mutually determined
by the Borrower and the holders of a majority in interest of the Notes being
converted for which the calculation of the Trading Price is required in order to
determine the Conversion Price of such Notes.  “Trading Day” shall mean any day
on which the Common Stock is tradable for any period on the OTCBB, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.  “Fixed Conversion Price” shall mean $0.00009.


If the Maker is unable to issue any shares under this provision due to the fact
that there is an insufficient number of authorized and unissued shares
available, the Holder promises not to force the Maker to issue these shares or
trigger an Event of Default, provided that Maker takes immediate steps required
to get the appropriate level of approval from shareholders or the board of
directors, where applicable to raise the number of authorized shares to satisfy
the Notice of Conversion.


 
2

--------------------------------------------------------------------------------

 
4.   Section 1.6(d) of the Note shall be deleted and the following heading and
language shall be substituted therefor:


Adjustment Due to Dilutive Issuance.  [INTENTIONALLY DELETED].


5.           The last sentence of Section 1.7 of the Note shall be deleted and
replaced with the following:


Once the Maximum Share Amount has been issued, if the Borrower fails to
eliminate any prohibitions under applicable law or the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Borrower or any of its securities on the
Borrower’s ability to issue shares of Common Stock in excess of the Maximum
Share Amount, in lieu of any further right to convert this Note, the liquidated
damages that will be due is the amount of unconverted principal and Default
Interest accrued through the date of conversion.


6.           Section 3.7 of the Note will be deleted and the following language
inserted in its place:


Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings, being only those that were entered into on a voluntary
basis, for relief under any bankruptcy law or any law for the relief of debtors
shall be instituted by or against the Borrower or any subsidiary of the
Borrower.


7.           Section 3.8 of the Note will be deleted and the following language
inserted in its place:


Delisting of Common Stock For Reasons Within the Maker’s Control.  The Borrower
shall fail to maintain the listing of the Common Stock on at least one of the
OTCBB or an equivalent replacement exchange, the OTCQB tier maintained by OTC
Markets Group, Inc. (“OTCQB”) the Nasdaq National Market, the Nasdaq SmallCap
Market, the New York Stock Exchange, or the American Stock Exchange for reasons
that are within the Maker’s control.


8.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.


9.           Third Parties.  Except as specifically set forth or referred to
herein, nothing herein express of implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted successors or assigns, any claims, rights, remedies under or by reason
of this Amendment.


10.           Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State and the federal laws of the
United States of America, without regard to the conflict of laws rules thereof.


 
3

--------------------------------------------------------------------------------

 
11.           Integration.   Except as specifically set forth by this Amendment
No. 1, the rest and remainder of the terms and conditions of the Note shall
remain in full force and effect without change or modification with the same
force and effect as if more fully set forth hereat.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.




EPAZZ, INC.


By: /s/ Shaun Passley
SHAUN PASSLEY
Chief Executive Officer
 
ASHER ENTERPRISES, INC.


By: /s/ Curt
Kramer                                                               
Name: Curt Kramer
Title:   President
1 Linden Pl., Suite 207
Great Neck, NY. 11021
 
 
 
 
 
4

--------------------------------------------------------------------------------